Citation Nr: 0307621	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-05 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from February 26, 1992 to November 17, 
1996. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from November 18, 1996 to September 14, 
1998.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from September 15, 1998.   

4.  Whether the November 1966 rating decision which denied 
entitlement to service connection for a left shoulder 
disability should be reversed or amended on the basis of 
clear and unmistakable error (CUE).  




REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to December 
1961.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, (the RO) which determined that 
there was no CUE in the November 1966 rating decision.  The 
April 2000 rating decision granted service connection for 
post traumatic osteoarthritis of the left shoulder with a 
history of recurrent dislocation of the left glenohumeral 
joint and assigned a 20 percent evaluation from February 26, 
1992 to November 17, 1996; a 10 percent evaluation from 
November 18, 1996 to September 14, 1998; and a 20 percent 
evaluation from September 15, 1998.  The veteran expressed 
disagreement with the disability evaluations assigned to the 
left shoulder disability.        



FINDINGS OF FACT

1.  The veteran is right hand dominant; therefore, his left 
shoulder is his minor upper extremity.

2.  From February 26, 1992 to November 17, 1996, the service-
connected post traumatic osteoarthritis of the left shoulder 
with a history of recurrent dislocation of the left 
glenohumeral joint is principally manifested by complaints of 
pain and limitation of motion of the left arm to the shoulder 
level.     

3.  From November 18, 1996 to September 14, 1998, the 
service-connected post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint is principally manifested by complaints of 
pain and limitation of motion of the left arm to above the 
shoulder level.    

4.  From September 15, 1998 to April 29, 2001, the service-
connected post traumatic osteoarthritis of the left shoulder 
with a history of recurrent dislocation of the left 
glenohumeral joint is principally manifested by complaints of 
pain and limitation of motion of the left arm to midway 
between the side and shoulder level.   

5.  From April 30, 2001, the service-connected post traumatic 
osteoarthritis of the left shoulder with a history of 
recurrent dislocation of the left glenohumeral joint is 
principally manifested by complaints of pain and limitation 
of motion of the left arm to 25 degrees from the side. 

6.  In a November 1966 rating decision, the RO denied 
entitlement to service connection for a left shoulder 
disability.  The veteran was notified of the determination by 
letter dated in November 1966.  He did not file a timely 
appeal.

7.  With respect to the November 1966 rating decision, the 
facts known at the time were before the adjudicators and the 
law then in effect was correctly applied.

8.  No error in the November 1966 rating decision has been 
identified which, had such error not been made, would have 
resulted in a manifestly different outcome.


CONCLUSIONS OF LAW

1.  From February 26, 1992 to November 17, 1996, the criteria 
for a disability evaluation in excess of 20 percent for the 
service-connected post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5201 (2002).

2.  From November 18, 1996 to September 14, 1998, the 
criteria for a disability evaluation in excess of 10 percent 
for the service-connected post traumatic osteoarthritis of 
the left shoulder with a history of recurrent dislocation of 
the left glenohumeral joint have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5201 (2002).

3.  From September 15, 1998 to April 29, 2001, the criteria 
for a disability evaluation in excess of 20 percent 
disability evaluation for the service-connected post 
traumatic osteoarthritis of the left shoulder with a history 
of recurrent dislocation of the left glenohumeral joint have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 
(2002).

4.  From April 30, 2001, the criteria for a 30 percent 
disability evaluation for the service-connected post 
traumatic osteoarthritis of the left shoulder with a history 
of recurrent dislocation of the left glenohumeral joint have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2002).

5.  The November 1966 rating decision may not be reversed or 
amended on the basis of CUE.  38 C.F.R. §§ 3.105(a) (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to higher disability evaluations for the post 
traumatic osteoarthritis of the left shoulder with a history 
of recurrent dislocation of the left glenohumeral joint

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for 
higher disability evaluations for the post traumatic 
osteoarthritis of the left shoulder with a history of 
recurrent dislocation of the left glenohumeral joint, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examinations in 
September 1998 and April 2001 to determine the nature, 
extent, and severity of the service-connected left shoulder 
disability.  Private medical records identified by the 
veteran have been obtained.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In a letter dated in 
November 2002, the Board notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The VA asked the veteran to identify 
any health care providers who have treated him for the 
disability in question.  The VA also advised the veteran that 
he was permitted to submit additional evidence in support of 
his claim.  The veteran did not identify any other evidence, 
although his representative submitted additional argument in 
support of the claim.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
The VA notified the veteran and the veteran's representative 
of the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule0), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2002).

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2002).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).

Limitation of motion of the arm is rated under Diagnostic 
Code 5201, limitation of motion of the arm.  Under this 
diagnostic code, a 20 percent rating is assigned when there 
is limitation of motion of the major or minor arm at shoulder 
level  A 20 percent evaluation is assigned for limitation of 
motion of the minor arm to midway between the side and 
shoulder level, and a 30 percent rating is warranted when 
there is limitation of motion of the major arm midway between 
the side and shoulder level.  A 30 percent evaluation is 
assigned for limitation of motion of the minor arm to 25 
degrees from the side and a 40 percent disability evaluation 
is warranted when there is limitation of motion of the major 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
minor extremity caused by malunion resulting in moderate or 
marked deformity, or for recurrent dislocation of the 
scapulohumeral joint with frequent episodes of dislocation at 
the scapulohumeral joint and guarding of all arm movements.  
A 40 percent evaluation is assigned where there is fibrous 
union, a 50 percent evaluation is warranted for nonunion or a 
false flail joint, and a 70 percent evaluation is warranted 
for loss of the humeral head (flail shoulder).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5102 (2002). 

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Factual Background

A February 1992 treatment record by Dr. A. indicates that the 
veteran was able to abduct his left arm to 90 degrees; he was 
unable to abduct the shoulder more than 90 degrees.  X-ray 
examination revealed no bony injury.  There was degenerative 
osteoarthritis in the acromioclavicular joint.  There were 
also cystic changes noted in the humeral head representing 
degenerative changes.  The assessment was severe degenerative 
osteoarthritis of the left shoulder causing very limited 
range of motion on the left side.  The veteran reported that 
since service, it has been difficult to use his left arm or 
lift anything.   

A November 1996 medical record from T. Orthopedics Associates 
indicates that the veteran is right hand dominant.  The 
private medical record indicates that the veteran reported 
having left shoulder pain and he reported that his left 
shoulder dislocated several times since service and it "goes 
out" on him several times.  He took Ibuprofen for the pain.  
Examination revealed mild crepitance with rotation of the arm 
at the side.  He had discomfort with overhead elevation.  He 
was able to elevate the left shoulder to about 150 degrees.  
He was able to rotate externally to 40 degrees versus 70 
degrees on the opposite side.  He had a positive Hawkins and 
Neer impingement sign.  X-ray examination revealed mild 
osteoarthritis of the glenohumeral joint and some spurring of 
the acromioclavicular joint.  The impression was left 
glenohumeral joint osteoarthritis secondary to dislocation 
arthropathy.  The physician stated that the best treatment 
would be a hemiarthroplasty.  

In an May 1997 statement, Dr. J.M. stated that the veteran 
had chronic pain syndrome related to his left shoulder.   

An August 1998 treatment record from the T. Orthopedics 
Associates reveals that the veteran had limited motion of the 
left shoulder.  Internal and external rotation was only about 
50 percent of normal.  There was crepitation with shoulder 
pain.  The veteran was able to abduct to about 90 degrees.  
Flexion was to about 100 degrees.  The impression was left 
shoulder degenerative joint disease.  It was noted that the 
veteran was able to continue activities as tolerated.   

A September 15, 1998 VA examination report indicates that the 
veteran reported having recurrent pain and limitation of 
motion in the left shoulder following the injury in service.  
Physical examination revealed a normal external appearance of 
the left shoulder without atrophy of the scapular 
musculature.  It was noted that the veteran was right-handed.  
There was tenderness to palpation over the posterolateral 
aspect of the left glenohumeral joint with crepitation about 
the joint upon passive movement of the shoulder in all 
directions.  There was limited motion about the left shoulder 
with forward flexion to 60 degrees, abduction to 60 degrees, 
extension to 20 degrees, internal rotation to 60 degrees, and 
external rotation to 45 degrees.  There was no measurable 
atrophy of either arm.  Sensory and vascular examination was 
normal.  Grip strength was within normal limits.  X-ray 
examination revealed post traumatic osteoarthritic changes.  

An April 30, 2001 VA examination report reveals that the 
veteran reported having some daily aching in the left 
shoulder.  He could not raise the left arm to the level of 
the shoulder.  He could not take away the left arm from the 
body to the level of his shoulder.  He could barely rotate 
the shoulder.  When driving a car, he could not keep his left 
arm and hand on the top of the steering wheel or on the 
window sill.  At work, he favored his right hand.  The 
veteran reported having gradual stiffening, pain and limited 
motion since the examinations in 1992 and 1998.  Examination 
revealed that the shoulder was well-formed with barely 
perceptible posterior atrophy over the posterior aspect of 
the shoulder girdle.  The veteran was tender immediately 
below the left glenohumeral joint which and some slight 
crepitation with minimal movement of the shoulder towards 
rotation.  Range of motion was markedly limited by stiffness 
and pain.  Forward flexion was only to 20 degrees before the 
veteran had significant pain and the maneuver was stopped.  
The veteran had abduction to only 20 degrees with significant 
pain.  On external rotation, the veteran kept his shoulder 
and arm close to the body and had only 10 degrees of useful 
external rotation.  He had 20 degrees of extension; there was 
pain at the end of extension.  He had internal rotation to 90 
degrees with only minor discomfort.  

The examiner stated that it was apparent from the records and 
examination that the veteran had further deterioration in the 
extent of the findings secondary to the arthritis in the 
shoulder with further pain and functional limitation and use.  
Further on examination, against resistance of the examiner, 
the veteran had 3/5 weakness in pushing the examiner away 
with the left shoulder and upper arm.  He had significant 
pain that he could not effectively pull the examiner toward 
his body with the left upper arm and shoulder.  The veteran 
retained good grasp with his left hand.  The examiner stated 
that X-ray examination revealed significant post-traumatic 
osteoarthritis of his left shoulder and an old healed 
fracture of the left clavicle and severe degenerative changes 
at the glenohumeral joint with deformity of the humeral head 
which was compatible with his history of prior dislocation. 
The diagnosis was arthritis, severe, traumatic, degenerative 
of the left shoulder with painful limited motion and 
weakness.      

Analysis

The RO has rated the veteran's service-connected post 
traumatic osteoarthritis of the left shoulder with a history 
of recurrent dislocation of the left glenohumeral joint as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 from February 26, 1992 to November 17, 1996; 10 percent 
disabling from November 18, 1996 to September 14, 1998; and 
20 percent disabling from September 15, 1998.  

Thus, the Board will analyze whether the veteran is entitled 
to a disability evaluation in excess of 20 percent for the 
service-connected post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from February 26, 1992 to November 17, 
1996; entitled to a disability evaluation in excess of 10 
percent from November 18, 1996 to September 14, 1998; and 
entitled to a disability evaluation in excess of 20 percent 
from September 15, 1998.  

Entitlement to a disability evaluation in excess of 20 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from February 26, 1992 to November 17, 
1996.

Initially, the Board notes that the medical evidence 
establishes that the veteran is right handed.  Therefore, his 
right upper extremity is his dominant or major extremity and 
his left upper extremity is his non-dominant or minor 
extremity.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record, or by testing 
on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69 (2002).  The evidence shows that 
the veteran's left shoulder is his minor shoulder.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
20 percent for the service-connected post traumatic 
osteoarthritis of the left shoulder with a history of 
recurrent dislocation of the left glenohumeral joint from 
February 26, 1992 to November 17, 1996 under the provisions 
of Diagnostic Code 5201.  

The medical evidence of record for the time period in 
question shows that the veteran was able to abduct his left 
arm to 90 degrees, which is to shoulder level.  38 C.F.R. 
§ 4.71, Plate I, shows that full flexion of the shoulder is 
to 180 degrees and flexion to shoulder level is 90 degrees.  
The veteran is able to move his left arm well beyond 25 
degrees.  Thus, from February 26, 1992 to November 17, 1996, 
a disability evaluation of 30 percent is not warranted under 
Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected left shoulder 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

The medical evidence shows that the veteran experienced 
painful motion due to the service-connected left shoulder 
disability.  The medical evidence for the time period of 
February 26, 1992 to November 17, 1996 establishes that range 
of motion of the left arm is limited to 90 degrees.  The 
Board notes that this limitation of motion due to pain is 
contemplated in the 20 percent rating under Diagnostic Code 
5201.  There is no objective evidence that pain causes 
additional limitation of motion or any additional disability.  
Based on the above evidence, the Board finds that the 
evidence of record establishes that the veteran's left 
shoulder disability does not cause additional disability due 
to pain on use so as to warrant the assignment of an 
additional disability rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.    

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
medical evidence of record for this time period does not 
demonstrate any additional disability due to functional loss 
of the left shoulder disability.  The medical evidence for 
that time period does not show any objective findings of 
weakness, fatigability, or incoordination.  Thus, the Board 
finds that the evidence of record establishes that the 
veteran's left shoulder disability does not cause additional 
functional impairment due to functional loss or pain on use 
so as to warrant the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  Under Diagnostic Code 5203, 
impairment of the clavicle or scapula, the 20 percent rating 
is the highest schedular rating possible.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5203 (2002).  Ankylosis of the 
scapulohumeral articulation has not been demonstrated.  Thus, 
Diagnostic Code 5200 is not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2002).  

The Board finds that a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5202, 
impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  The February 1992 X-ray examination indicated 
that there were cystic changes in the humeral head which 
could represent degenerative changes.  However, there was no 
evidence of fracture or dislocation.  There is no evidence of 
fibrous union of the humeral head, nonunion of the humeral 
had, or loss of the head of the humerus.  Thus, a disability 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5202, impairment of the humerus.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202.   

In summary, a disability evaluation in excess of 20 percent 
for the service-connected post traumatic osteoarthritis of 
the left shoulder with a history of recurrent dislocation of 
the left glenohumeral joint from February 26, 1992 to 
November 17, 1996 under the provisions of Diagnostic Code 
5201 is not warranted for the reasons and bases described 
above.  The preponderance of the evidence is against the 
claim for a higher disability evaluation from February 26, 
1992 to November 17, 1996, and the claim is denied.  Since 
the preponderance of the evidence is against the claim for an 
increased rating, the benefit of the doubt doctrine is not 
for application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.

Entitlement to a disability evaluation in excess of 10 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from November 18, 1996 to September 14, 
1998.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
10 percent for the service-connected post traumatic 
osteoarthritis of the left shoulder with a history of 
recurrent dislocation of the left glenohumeral joint from 
November 18, 1996 to September 14, 1998 under the provisions 
of Diagnostic Code 5201.  

The medical evidence of record for the time period in 
question shows that the veteran was able to elevate (flex) 
his left arm to 100 to 150 degrees and abduct his arm to 
about 90 degrees.  This motion is above shoulder level.  See 
38 C.F.R. § 4.71, Plate I, which shows that full flexion 
(elevation) of the shoulder is to 180 degrees and flexion to 
shoulder level is 90 degrees.  The veteran is able to move 
his left arm beyond shoulder level.  Thus, from November 18, 
1996 to September 14, 1998, a higher disability evaluation is 
not warranted under Diagnostic Code 5201.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201. 

The Board notes that the 10 percent evaluation was assigned 
under Diagnostic Codes 5010 and 5003.  Under these diagnostic 
codes, a 10 percent evaluation is warranted when the 
limitation of motion of the joint affected by arthritis is 
noncompensable and there is also satisfactory evidence of 
painful motion.  The medical evidence of record shows that 
from November 18, 1996 to September 14, 1998, the veteran has 
limitation of motion of the left arm, which is noncompensable 
under Diagnostic Code 5201.   The medical evidence shows that 
there is satisfactory evidence of painful motion.  Based upon 
these findings, a 10 percent evaluation is assigned under 
Diagnostic Codes 5010 and 5003 from November 18, 1996 to 
September 14, 1998.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.   

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected left shoulder disability.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, 8 
Vet. App. at 206.

The medical evidence shows that the veteran experienced 
painful motion due to the service-connected left shoulder 
disability.  As noted above, the medical evidence for the 
time period from November 18, 1996 to September 14, 1998 
establishes that the veteran has limited motion of the left 
arm which is noncompensable under Diagnostic Code 5201.  As 
discussed above, the 10 percent rating is assigned under 
Diagnostic Codes 5003 and 5010 for the limitation of motion 
with pain.  There is no objective evidence that the pain 
causes additional limitation of motion or any additional 
disability.  Based on the above evidence, the Board finds 
that the evidence of record establishes that the veteran's 
left shoulder disability does not cause additional disability 
or loss of motion due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.    

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
medical evidence of record for this time period does not 
demonstrate any additional functional loss due to the left 
shoulder disability.  The medical evidence for this time 
period in question does not establish objective findings of 
weakness, fatigability or incoordination.  The veteran's 
symptoms are characterized as mild.  Furthermore, the medical 
evidence dated subsequent to this time period shows that the 
veteran did not have atrophy of the left shoulder musculature 
or the left arm.  The September 1998 VA examination report 
indicates that sensory examination was normal and the veteran 
had normal left hand grip strength.  Thus, the Board finds 
that the evidence of record establishes that the veteran's 
left shoulder disability does not cause additional disability 
due to functional loss or pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  The Board finds that a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5203, impairment of the clavicle or scapula.  
Under Diagnostic Code 5203, a 20 percent rating is warranted 
for evidence of nonunion of the clavicle or scapula with 
loose movement or for evidence of dislocation of the clavicle 
or scapula of the minor arm.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5203.  In the present case, there is no 
evidence upon X-ray examination of nonunion or dislocation of 
the clavicle or scapula.  

Ankylosis of the scapulohumeral articulation has not been 
demonstrated.  Thus, Diagnostic Code 5200 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.   

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5202, 
impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  The February 1992 X-ray examination indicated 
that there were cystic changes in the humeral head which 
could represent degenerative changes.  However, there was no 
evidence of fracture or dislocation.  There is no evidence of 
malunion of the humerus, fibrous union of the humeral head, 
nonunion of the humeral had, or loss of the head of the 
humerus.  Thus, a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5202, 
impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.   

In summary, a disability evaluation in excess of 10 percent 
for the service-connected post traumatic osteoarthritis of 
the left shoulder with a history of recurrent dislocation of 
the left glenohumeral joint from November 18, 1996 to 
September 14, 1998 under the provisions of Diagnostic Codes 
5003, 5010, and 5201 is not warranted for the reasons and 
bases described above.  The preponderance of the evidence is 
against the claim for a higher disability evaluation from 
November 18, 1996 to September 14, 1998, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim for an increased rating, the benefit of the doubt 
doctrine is not for application with regard to this claim.  
VCAA; Gilbert, 1 Vet. App. 49.

Entitlement to a disability evaluation in excess of 20 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from September 15, 1998.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
20 percent for the service-connected post traumatic 
osteoarthritis of the left shoulder with a history of 
recurrent dislocation of the left glenohumeral joint from 
September 15, 1998 to April 29, 2001 under the provisions of 
Diagnostic Code 5201.  

The medical evidence of record for the time period in 
question shows that the veteran was able to abduct his left 
arm to midway between the side and shoulder.  The medical 
evidence of record shows that flexion of the left arm was to 
60 degrees and abduction was to 60 degrees.  The veteran was 
able to move his left arm well beyond 25 degrees.  Thus, from 
September 15, 1998 to April 29, 2001, a disability evaluation 
in excess of 20 percent is not warranted under Diagnostic 
Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected left shoulder disability.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 
206.

The medical evidence shows that the veteran experienced 
painful motion due to the service-connected left shoulder 
disability.  The medical evidence for the time period of 
September 15, 1998 to April 29, 2001 establishes that the 
range of motion of the left arm is limited to 60 degrees.  
The Board notes that this limitation of motion due to pain is 
contemplated in the 20 percent rating under Diagnostic Code 
5201.  There is no objective evidence that the pain causes 
additional limitation of motion or any additional disability.  
Based on the above evidence, the Board finds that the 
evidence of record establishes that the veteran's left 
shoulder disability does not cause additional disability due 
to pain on use so as to warrant the assignment of an 
additional disability rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.    

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
medical evidence of record for this time period does not 
demonstrate any additional functional loss due to the left 
shoulder disability.  The medical evidence shows that upon VA 
examination in September 1998, there was no evidence of 
atrophy of the scapular musculature.  There was no measurable 
atrophy of the arm.  Sensory examination was normal.  Grip 
strength of the left hand was normal.  The assignment of a 
higher scheduler rating based on functional loss or pain is 
not warranted.  Thus, the Board finds that the evidence of 
record establishes that the veteran's left shoulder 
disability does not cause additional disability due to 
functional loss on use so as to warrant the assignment of an 
additional disability rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  As noted above, under Diagnostic 
Code 5203, impairment of the clavicle or scapula, the 20 
percent rating is the highest schedular rating possible.  See 
38 C.F.R. § 4.71, Diagnostic Code 5203.  Ankylosis of the 
scapulohumeral articulation has not been demonstrated.  Thus, 
Diagnostic Code 5200 is not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  

The Board finds that a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5202, 
impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  As noted above, the February 1992 X-ray 
examination indicated that there were cystic changes in the 
humeral head which could represent degenerative changes.  
However, there was no evidence of fracture or dislocation.  
There is no evidence of fibrous union of the humeral head, 
nonunion of the humeral had, or loss of the head of the 
humerus.  Thus, a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5202, 
impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.   

In summary, a disability evaluation in excess of 20 percent 
for the service-connected post traumatic osteoarthritis of 
the left shoulder with a history of recurrent dislocation of 
the left glenohumeral joint from September 15, 1998 to April 
29, 2001 under the provisions of Diagnostic Code 5201 is not 
warranted for the reasons and bases described above.  The 
preponderance of the evidence is against the claim for a 
higher disability evaluation from September 15, 1998 to April 
29, 2001, and the claim is denied.  Since the preponderance 
of the evidence is against the claim for an increased rating, 
the benefit of the doubt doctrine is not for application with 
regard to this claim.  VCAA; Gilbert, 1 Vet. App. 49.

The Board finds that a 30 percent disability evaluation is 
warranted for the service-connected post traumatic 
osteoarthritis of the left shoulder with a history of 
recurrent dislocation of the left glenohumeral joint from 
April 30, 2001.  The medical evidence of record demonstrates 
that the veteran's left arm, which is his minor arm, is 
limited to 25 degrees from the side.  The April 2001 VA 
examination report indicates that flexion and abduction of 
the left arm was to 20 degrees with significant pain.  Based 
on the evidence of record, the Board concludes that the 
medical findings warrant the assignment of a 30 percent 
disability evaluation for the service-connected left shoulder 
disability under the provisions of Diagnostic Code 5201 from 
April 30, 2001.  38 C.F.R. § 4.71a, Diagnostic Code 5201.    

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59  may provide a basis for an increased 
evaluation for service-connected left shoulder disability.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
30 percent evaluation for the left shoulder disability under 
Diagnostic Code 5201 from April 30, 2001, which is the 
maximum allowable rating for the minor arm.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston, 10 Vet. App. at 85.

In an effort to afford the veteran the highest possible 
evaluation from April 30, 2001, the Board has examined all 
other diagnostic codes pertinent to the shoulder.  As noted 
above, under Diagnostic Code 5203, impairment of the clavicle 
or scapula, the 20 percent rating is the highest schedular 
rating possible.  See 38 C.F.R. § 4.71, Diagnostic Code 5203.  
Ankylosis of the scapulohumeral articulation has not been 
demonstrated.  Thus, Diagnostic Code 5200 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  

The Board finds that a disability evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5202, 
impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  As noted above, the February 1992 X-ray 
examination indicated that there were cystic changes in the 
humeral head which could represent degenerative changes.  
However, there was no evidence of fracture or dislocation.  
There is no evidence of fibrous union of the humeral head, 
nonunion of the humeral had, or loss of the head of the 
humerus.  Thus, a disability evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5202.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202.   

In summary, a 30 percent disability evaluation for the 
service-connected post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from April 30, 2001, is warranted, for the 
reasons and bases described above.  The evidence of record 
supports the veteran's claim and the claim for an increased 
rating is granted to that extent.  

Whether the November 16, 1966 rating decision which denied 
entitlement to service connection for a left shoulder 
disability was clearly and unmistakably erroneous

Initial Matters: Duty to Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was recently enacted.  See VCAA Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  However, the VCAA, with its 
expanded duties, is not applicable to a claim for revision or 
reversal of a final decision on the basis of clear and 
unmistakable error.  See Livesay v. Principi, 15 Vet. App. 
165 (Aug. 30, 2001) (en banc).  

Factual and Procedural Background

The veteran served on active duty from June 1960 to December 
1961.  

Service entrance examination report dated in March 1960 
indicates that examination of the upper extremities was 
normal.  A March 10, 1961 service medical record notes that 
the veteran was having dislocations of the left shoulder six 
times noted within one year.  It was noted that his last 
dislocation was March 2 while playing football.  The record 
indicates that since the injury, the veteran noticed an 
increase in weakness with intermittent pain mostly noted with 
lifting the arm.  Physical examination was essentially 
negative except for popping of the left shoulder when the arm 
was held behind the neck and hyperextended.  The impression 
was unstable shoulder.  A November 1961 service medical 
record notes that the veteran had recurrent dislocating 
shoulder.  He was referred to the orthopedics.  A November 
14, 1961 orthopedic consultation report notes that the 
veteran had a history of recurrent dislocations of the left 
shoulder with gross instability at the joint.  It was noted 
that for the past two months, the veteran had two complete 
dislocations (self-reducing) with increasing discomfort.  
Examination revealed a highly mobile humeral head easily 
subluxed anteriorly with a loud crepitant sound on motion.  
X-ray examination revealed no joint disease.  The diagnosis 
was dislocation, recurrent, of the left shoulder, existed 
prior to service and non-aggravated.  

November 19, 1961 service medical record reflects a diagnosis 
of recurrent dislocation of the right shoulder.  It was noted 
that the veteran was seen at the orthopedic clinic and it was 
recommended that the veteran be admitted for further 
treatment and disposition. 

A Report of the Board of Medical Survey dated in November 19, 
1961, indicates that the veteran had been admitted to the 
facility with a diagnosis of dislocation, recurrent, of the 
left shoulder.  It was noted that the veteran had sustained 
several dislocations prior to entry into the military.  At 
the present time, the veteran complained of chronic recurrent 
dislocations of the left humeral head.  In the week prior to 
the admission, the veteran stated that he had ten 
dislocations which were actually subluxations of the left 
shoulder which the veteran was able to reduce himself.  These 
usually occurred with such motions as reaching behind his 
head, and were reduced by pushing the head of the humerus 
posteriorly.  Examination revealed a subluxing left humeral 
head which was without pain or crepitation.  This was easily 
induced manually and reduced manually, both by the veteran 
and the physician.  The Board determined that the veteran had 
chronic recurrent dislocating shoulder with chronic 
subluxation both passively and actively.  It was the opinion 
of the Board that this condition existed prior to the 
veteran's entry into service and has not been aggravated to a 
greater degree that during a comparable period of normal 
civilian life.  It was the further opinion of the Board that 
the veteran was not and had not been fit for active military 
service.  Discharge from service was recommended.   

The veteran filed his initial claim for service connection 
for a left shoulder disability in August 1966.  

In an August 1966 statement, the veteran's spouse indicated 
that she had known the veteran for three years that September 
and had been married to him for three years that February.  
The spouse stated that the veteran has had trouble with his 
left shoulder since she has known him.  

An October 1966 VA examination report indicates that the 
veteran had a well documented history of recurrent 
dislocation of the left shoulder.  Examination revealed mild 
atrophy of the muscles on the posterior aspect of the left 
shoulder and mild tenderness over the joint itself on 
pressure.  The diagnosis was recurrent dislocation of the 
left shoulder.  X-ray examination revealed no gross 
abnormality.  

Pertinent Criteria

CUE

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  

Under 38 C.F.R. § 3.105(a), previous determinations that are 
final and binding will be accepted as correct in the absence 
of CUE.  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russel  v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)).  See 38 C.F.R. § 
3.104(a) (the decision of a duly constituted agency of 
original jurisdiction shall be final and binding on all field 
offices of VA as to conclusions based on evidence on file at 
the time that VA issues written notification of the 
determination in accordance with 38 U.S.C. § 5104).  

In order to determine whether a rating decision contained 
CUE, a review of the law and evidence which was before the 
rating board "at that time" must be undertaken.  38 C.F.R. § 
3.104(a) (2002).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed 
at the time of the prior...decision."  Russell, supra at 314.  

Service Connection law in effect at the time of the November 
1966 rating decision

38 U.S.C. § 331 (1964) sets forth the provisions for 
peacetime disability compensation.  Under 38 U.S.C.A. § 331, 
basic entitlement, for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war, the United 
States will pay to any veteran thus disabled and who was 
discharged or revealed under conditions other than 
dishonorable from the period of service in which said injury 
or disease incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter, but 
no compensation shall be paid if the disability is the result 
of the veteran's own willful misconduct.  

38 U.S.C. § 332 (1964), presumption of sound condition, for 
the purposes of section 331 of this title, every person 
employed in the active military, naval, or air service for 
six months or more shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  

38 U.S.C. § 353 (1964), aggravation, provides that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific findings that the increase in 
disability is due to the natural progress of the disease.  

38 U.S.C. § 301(2) (1964) provides that the term "period of 
war" includes, in the case of any veteran, any period of 
service performed by him after November 11, 1918, and before 
July 2, 1921 if such veteran served in the active military, 
naval, or air service after April 5, 1917, and before 
November 12, 1918; and any period of continuous service 
performed by him after December 31, 1946, and before July 26, 
1947, if such period began before January 1, 1947.       

38 C.F.R. § 3.2, Periods of War, sets forth the periods of 
war, including the Korean conflict from June 27, 1950 through 
January 31, 1955.  38 C.F.R. § 3.2 (f) indicates that periods 
of war also include the period beginning on the date of any 
future declaration of war by the Congress and ending on a 
date prescribed by Presidential proclamation or concurrent 
resolution of the Congress.   

The current provisions of 38 C.F.R. § 3.2 (2002) indicate 
that the Vietnam era includes the period beginning on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam 
during that period, and the period beginning on August 5, 
1964 and ending on May 7, 1975, inclusive, in all other 
cases.  

Service connection connotes many factors but basically it 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303 (1966).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof) and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestations 
of lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303 (1966).

38 C.F.R. § 3.304 (1966) indicates that the basic 
considerations relating to service connection are stated in 
§ 3.303.  The criteria in this section apply only to 
disabilities which may have resulted from service in a period 
of war.  War veterans will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304 (1966).  

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304 (1966).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304 (1966).
The development of evidence in connection with claims for 
service connection will be accomplished when deemed necessary 
but it should not be undertaken when evidence present is 
sufficient for this determination.  In initially rating 
disability of record at the time of discharge, the records of 
the service department, including the reports of examination 
at enlistment and the clinical records during service, will 
ordinarily suffice.  Rating of combat injuries or other 
conditions which obviously had their inception in service may 
be accomplished pending receipt of copy of the examination at 
enlistment and all other service records.  38 C.F.R. § 3.304 
(1966).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
For war service, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  For peacetime service, the specific 
finding requirement that an increase in disability is due to 
the natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
aside from any extraneous or contributing cause or influence 
peculiar to military service.  Consideration will be given to 
the circumstances, conditions, and hardships of service.  
38 C.F.R. § 3.306 (1966).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  Due 
regard will be given the places, types, and circumstances of 
service and particular consideration will be accorded combat 
duty and other hardships of service.  The development of 
symptomatic manifestations of a preexisting disease or injury 
during or proximately following action with the enemy or 
following a status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306 (1966).

Analysis

Contentions of the veteran

The veteran's representative essentially contends that the 
November 1966 rating decision was clearly and unmistakably 
erroneous because the presumption of soundness was not 
applied.  The representative argues that had the presumption 
of soundness been applied, service connection for a left 
shoulder disability would have been granted.  The 
representative argued that there was no medical evidence 
showing that the veteran suffered from a left shoulder 
disability prior to service.  The representative argues that 
the Board of Medical Survey report alleging a pre-service 
origin for the left shoulder disability was based upon the 
veteran's testimony alone.  The representative argued that 
since the veteran is a layperson, his testimony as to the 
origin of his conditions is legally insufficient.  

The representative argues that had the presumption of 
soundness been properly applied in November 1966, the VA 
would have requested medical records from the veteran 
concerning any pre-service left shoulder treatment and the VA 
would have had a physician review those records and the 
service medical records and obtain a medical opinion as to 
whether there was clear and unmistakable evidence that the 
left shoulder disability pre-existed service and whether the 
left shoulder disability increased in severity more than the 
normal course of the condition.  The representative argues 
that neither of these steps were accomplished.  The 
representative argues that the VA made no determination as to 
the presumption of soundness in its November 1966 rating 
decision, but instead, it parroted the language of the Board 
of Medical Survey, which was based solely on the veteran's 
testimony and was based on a much lower standard of proof 
than the clear and unmistakable evidence standard required of 
the VA to rebut the presumption of soundness.  The 
representative stated that no rational argument can be made 
that the VA properly applied the presumption of soundness in 
the November 1966 rating decision since it was not even 
specifically mentioned in the decision.  

Discussion

The veteran did not appeal the November 1966 determination in 
which the RO denied service connection for a left shoulder 
disability.  Therefore, this decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).  Such final decisions may, however, 
be reversed or amended where evidence establishes that clear 
and unmistakable error existed.  38 C.F.R. § 3.105(a).  The 
veteran argues that the November 1966 determination contained 
CUE.

The Board has reviewed the record as it existed at the time 
of the November 1966 rating decision, in light of the law and 
regulations then in effect. 

It is first noted that 38 U.S.C.A. § 5104, which in part 
requires that a decision denying a benefit include a 
statement of the reasons for the decision, was added by Pub. 
Law 101-237, § 115(a)(1), 103 Stat. 2065, § 3000, effective 
from December 18, 1989.  Consequently, the November 1966 
rating decision in question would not be as detailed as most 
of the more recent RO decisions.  

The Board finds that the November 1966 rating decision was 
consistent with the law and regulations in effect at that 
time and the RO correctly applied the statutory and 
regulatory provisions.  

In the November 1966 rating decision, the RO determined that 
service connection was not warranted for a left shoulder 
disability because the left shoulder disability was not 
aggravated during the veteran's period of service.  The RO's 
determination was supported by evidence of record at that 
time and was a reasonable exercise of adjudicatory judgment.  
In the November 1966 rating decision, the RO specifically 
discussed the evidence of record which supported its 
decision.  The RO discussed the service medical records in 
detail.  The RO pointed out that the service medical records 
showed that the veteran was admitted to the U.S. Naval 
Hospital on November 19, 1961 with a diagnosis of 
dislocation, recurrent of the left shoulder.  The RO 
indicated that the service medical records showed that the 
veteran sustained several dislocations prior to entry into 
service and in a week prior to admission.  The Board notes 
that the service medical records indicate that the veteran 
reported having prior dislocations of the left shoulder.  
This is competent evidence, since the veteran is competent to 
testify as to his own symptoms.  The veteran certainly is 
able to testify as to whether he experienced a shoulder 
dislocation and whether he manually reduced the dislocation.  
In the November 1966 rating decision, the RO also 
specifically noted that the Medical Survey report showed that 
the veteran had a chronic recurrent dislocating shoulder with 
chronic subluxation both passively and actively.  The RO 
noted that the service department determined that the 
shoulder condition existed prior to service and was not 
aggravated by his period of service.  

The Board finds the Medical Survey report to be competent 
medical evidence.  Prior to reaching their conclusion, the 
examining physicians examined the veteran and considered his 
medical history.  The physicians are competent to render a 
medical opinion as to whether the veteran's left shoulder 
disability preexisted service and was aggravated by service.  
The Medical Survey report is medical evidence that supports 
the RO's decision.    

In essence, the veteran is contending through his 
representative that the November 1966 rating decision was 
clearly and unmistakably erroneous because the VA did not 
correctly apply the existing law at that time and did not 
apply the presumption of soundness.  The veteran and his 
representative also allege that the VA did not apply the 
clear and unmistakable evidence standard which they, assert, 
is required of the VA to rebut the presumption of soundness.  

The Board finds that the RO correctly applied the statutory 
and regulatory provisions at the time of the November 1966 
rating decision.  The regulations show that the veteran's 
service is considered peacetime service.  See 38 C.F.R. § 3.2 
(1966); 38 C.F.R. § 3.2 (2002).  The veteran served from June 
1960 to December 1961.  There is no evidence that the veteran 
served in the republic of Vietnam during his service.  He 
separated from service prior to August 5, 1964, which is the 
date the Vietnam era period of war begins.  Thus, the veteran 
is considered to have served during peacetime.  

Under the statute and regulations existing at the time of the 
November 1966 rating decision, for peacetime disability 
compensation, the presumption of soundness is rebutted where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  See 38 U.S.C. § 332.  In the November 1966 
rating decision, there was evidence and medical judgment of 
record which established that the left shoulder disability 
preexisted service.  That evidence consisted of the service 
medical records and Medical Survey report.  The physicians 
who conducted the Medical Board Survey concluded after 
examination of the veteran that the left shoulder disability 
preexisted service.  Thus, the presumption of soundness for 
peacetime veterans was rebutted.  

38 U.S.C. § 353 indicates that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  In the November 1966 rating 
decision, the VA found that the medical evidence showed that 
the left shoulder disability was not aggravated.  The Medical 
Survey report specifically found that the left shoulder 
disability had not been aggravated.  There was no other 
evidence of record which showed that the left shoulder 
disability was aggravated by the veteran's period of service.  
Thus, the Board finds that the RO applied the correct 
statutory and regulatory provisions to the correct and 
relevant facts.

The veteran's representative argues that the VA did not 
correctly apply the presumption of soundness and the standard 
of clear and unmistakable evidence as set forth in 38 U.S.C. 
§ 311.  The Board points out that, as discussed above, the 
clear and unmistakable evidence standard and the presumption 
of soundness for wartime veterans did not apply to the 
veteran's claim because the veteran was not considered a 
wartime veteran.  

The veteran's representative also argues that the Medical 
Survey report is not competent evidence because, as the 
representative claims, the physicians relied upon the 
veteran's own reported medical history.  The Board wishes to 
emphasize that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  A disagreement with how the facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

The veteran's representative also asserts that the November 
1966 rating decision is CUE because the VA should have asked 
the veteran to submit pre-service medical evidence of a left 
shoulder disability and the VA should have obtained a medical 
opinion as to whether the left shoulder preexisted service 
and was aggravated during service.  This contention has no 
merit because the failure on the part of the RO to fulfill 
the duty to assist can not be considered to be CUE.  "[T]he 
VA's breach of the duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 
6 Vet. App. 377, 384 (1994). 

The Board finds that, based on the medical evidence then of 
record, reasonable minds could conclude the veteran's left 
shoulder disability pre-existed service and was not 
aggravated during service.  The Board cannot say that it was 
"undebatable" that the RO's decision in 1966 contained error 
in failing to grant service connection for a left shoulder 
disability.  There was evidence on which the RO could and did 
rely, particularly the service medical records and the report 
of medical survey.  Put another way, evidence then of record 
supported the RO's conclusion that the veteran's left 
shoulder preexisted service and was not aggravated during 
service, and service connection was not warranted.  The Board 
finds that these arguments, without more, do not show that 
the November 1966 rating decision contained CUE.    

For the above reasons, the Board finds that the rating 
decision of November 1966, which denied entitlement to 
service connection for a left shoulder disability, was 
adequately supported by the evidence then of record and the 
statutory and regulatory provisions which existed at the time 
of the November 1966 rating decision were correctly applied.  
Therefore, the Board concludes that such determination did 
not constitute clear and unmistakable error.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  

ORDER

Entitlement to a disability evaluation in excess of 20 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from February 26, 1992 to November 17, 
1996 is denied. 

Entitlement to a disability evaluation in excess of 10 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from November 18, 1996 to September 14, 
1998 is denied.   

Entitlement to a disability evaluation in excess of 20 
percent for post traumatic osteoarthritis of the left 
shoulder with a history of recurrent dislocation of the left 
glenohumeral joint from September 15, 1998 to April 29, 2001 
is denied.    

Entitlement to a 30 percent disability evaluation for the 
post traumatic osteoarthritis of the left shoulder with a 
history of recurrent dislocation of the left glenohumeral 
joint from April 30, 2001, is granted, subject to controlling 
regulations governing the payment of monetary awards.

The November 1966 determination of the agency of original 
jurisdiction denying service connection for a left shoulder 
disability may not be reversed or amended on the basis of 
CUE.  The appeal is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

